 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JASEN LYNN DUSHANE,                              No. 2:11-cr-00476-TLN-CKD
12                       Movant,
13           v.                                        ORDER
14    UNITED STATES OF AMERICA,
15                       Respondent.
16

17          Movant, a federal prisoner proceeding through counsel, has filed a motion to vacate, set

18   aside, or correct his sentence pursuant to 28 U.S.C. § 2255. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 15, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Movant has filed

23   objections to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis with one modification. To the extent that movant’s counsel withdraws his previous

28   concession that the Sixth Amendment right to counsel does not extend to filing petitions for
                                                       1
 1   rehearing on direct appeal, the Court modifies the Findings and Recommendations on this point at

 2   page 5, lines 17-20. See ECF No. 377 at 5. Assuming without deciding that movant had a Sixth

 3   Amendment right to the effective assistance of counsel in filing a petition for rehearing in the

 4   Ninth Circuit Court of Appeal, the Court denies this claim for relief based on lack of prejudice.

 5   See Strickland v. Washington, 466 U.S. 668, 693-94 (1984). Movant has failed to meet his

 6   burden of demonstrating a reasonable probability of a different outcome on appeal in the event

 7   that a petition for rehearing was filed. Id. at 694.

 8             Accordingly, IT IS HEREBY ORDERED that:

 9             1. The findings and recommendations filed November 15, 2019, are adopted as modified

10   herein;

11             2. Movant’s motion to vacate, set aside or correct his sentence (ECF No. 354) is denied;

12             3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §

13   2253; and

14             4. The Clerk of the Court is directed to close the companion civil case, No. 2:17-cv-0823,

15   and to enter judgment in favor of respondent.

16

17   Dated: January 15, 2020

18

19

20                                          Troy L. Nunley
21                                          United States District Judge

22

23

24

25

26
27

28
                                                            2
